The Chancellor.
1. The first objection made at the hearing is a want of proper parties.
*555It is contended on the part of the defendants, that all the legatees concerned in the fund out of which the 3,500 dollars claimed by the bill is to arise, ought to have been made parties.
This question of parties is frequently perplexing, and difficult to be reduced to rule; but it is stated in the books* that creditors and legatees form exceptions to the general rule, that all persons interested in the fund must be parties. One creditor, or one legatee, may sue on behalf of himself and the rest, and the others may come in under the decree. The case of creditors is a familiar exception, and the exception as to legatees, not being residuary legatees, seems to be equally well known.
In Haycock v. Haycock, (2 Chan. Cas. 124.) there were separate legacies to A., B., and C, and B. sued the executor, who pleaded in abatement the legacy to G, and that by the will, (as in the present case,) the legacies were to be increased or diminished as the estate should increase or diminish, and that C. ought to be a party, “ for that the account with the plaintiff would not conclude G, and so the defendant would be put to two accounts, and double proof and charge.”
The objection was here placed in the strongest point of view; yet it was urged, on the other side, that where legacies were given to divers persons, each alone might sue for his legacy, and the defendant was ordered to answer.
The same objection was raised by the executor against a suit by one legatee, in the Attorney General v. Ryder, (2 Chan. Cas. 98.) and it met with the same fate.
It was conceded, by the counsel on each side, in Good v. Blewitt, (13 Vesey, 399.) that bills by creditors and legatees were exceptions to the general rule requiring all parties ; and that one might sue on behalf of himself and the rest; but it was admitted, that in bills for the residue, all the residuary legatees must be parties, and so it was *556ruled in Parsons v. Neville, ( 3 Bro. Chan. Rep. 365.) The same rule, with the same exception, Was declared' by Lord Eldon, in Cockburn v. Thompson, (16 Vesey, 327, 328.)
It seems to be deemed material in these cases of creditors and legatees, that the bill should be stated to be on behalf of the plaintiff, and all the other persons Concerned in the subject matter, so that the others may all come in under the decree. (Sir J. Strange, in 2 Vesey, 313. Chancey v. May, Prec. in Chan. 592. Good v. Blewitt, 13 Vesey, 399.)
In Wiser v. Blachly, (1 Johns. Ch. Rep. 438.) the same rule was noticed, that in a bill by a creditor or legatee, it was not necessary to make any other person than the executor or personal representative, a party; and decisions to that effect by Lord Hardwicke and Lord Rosslyn were referred to; There is, consequently, nothing in the first objection.
2T. Another objection is, that the plaintiff, in his bill, advances a claim independent'of the will, to part of the very fund from which his legacy arises, which claim is repugnant to that set up as a legatee.
The lot No. 27, mentioned in the will, constituted part of the fund out of which the legacies to the plaintiff and others were to be paid, and the plaintiff cannot have the proceeds of that lot, as a legacy, and yet set up a claim to that lot in his own right, adverse to the title of the testatrix. The claim must be abandoned or disposed of, before he can be entitled to the legacy. Nor is it sufficient for the plaintiff to claim, for the present, his proportion of the legacy arising out of the residue of the fund, and leave his claim as a legatee on the disputed part of the fund, to abide the future event of the claim. This would be multiplying suits, and might render the defendants liable to another account for his proportion of the proceeds ofthatlot, after the plaintiff’s claim had been determined against him. He must come into court upon such terms, as that the ac-*557court to be taken and decree made in this cause, will determine his entire right as a legatee. He must either waive his claim, or wait until it be determined. The court never will permit a plaintiff to divide an entire demand into parcels and to make different suits, in succession, when one would be sufficient.
The plaintiff must be put to his election; and there are some minor points which need not be discussed; but I will endeavour to embrace in the decree all the points in this case of “ entangled equity.”
The following decree was entered : “ That the complainant, within thirty days release, to the defendants, as executors, aforesaid, and for the exclusive benefit of the fund mentioned in the will, at his election, either all his right and title, as a claimant to lot No. 27, in the pleadings mentioned, or all his right and title as a legatee, to any part of the proceeds of the said lot, and execute and deliver such release to the defendants, or their solicitor, for, and on their behalf, after the same shall have been approved of by one of the masters of this court, or that the bill stand dismissed: Ad it is further ordered, adjudged, and decreed, that in case such release of his right and title, as a claimant of the lot, be given, that it then be referred to one of the masters of this court, to take and state an account of the said fund, and of the debts and funeral expenses, chargeable thereon; andthatthe defendants as soon as conveniently may be, after such release, shall have been duly executed and delivered, cause the said lot to be sold at public auction, on reasonable previous notice, and that the proceeds arising therefrom be included in the said account : But that if such release of his right and title, as a legatee, be given, that then the said account be taken exclusive of the said lot or its proceeds : Ad further, that in taking such account, the legacy to Paul R. Randall is to be considered subject to the same increase or dimunition as the other legacies; and the Master in taking the account *558of the debts, if any existing, and chargeable on the éstate, include the demand of the plaintiff, if any, as a creditor, an¿ that he specially report the proofs and allegations before him in respect to such demand; and in case of such reference, the question of costs, and all other and further questions áre .in the mean time reserved.”